Citation Nr: 1340882	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  06-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for headaches, to include as secondary to low back and cervical spine disabilities.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.
REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida as well as a March 2012 rating decision of the VA RO in Oakland, California.  Jurisdiction currently resides at the RO in Oakland.

The Veteran filed separate claims of entitlement to service connection for PTSD and major depressive disorder.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board has recharacterized his claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The April 2010 rating decision also denied the Veteran's claims of entitlement to service connection for sleep apnea, a cancer in the neck, and a fractured right clavicle.  Although the Veteran filed a notice of disagreement as to these issues in April 2010, he subsequently withdrew these issues in August 2010.  See a statement from the Veteran dated August 2010.    
In a November 2008 decision, the Board granted entitlement to service connection for tinnitus and denied entitlement to service connection for a low back condition. The Veteran appealed the Board's decision regarding the issue of entitlement to service connection for a low back disorder to the United States Court of Appeals for Veterans Claims (Court), which in an August 2009 order, granted the parties' August 2009 joint motion for remand, vacating the Board's November 2008 decision, in so far as it denied entitlement to service connection for a low back condition, and remanding the case for compliance with the terms of the joint motion.  In the joint motion, the parties agreed that in the November 2008 decision, the Board failed to discuss a statement of the Veteran's private physician, Dr. R.S., dated in February 2004.  The Board thereafter remanded the Veteran's low back disability claim in August 2010 for further evidentiary development.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board also notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In a statement received in July 2009, the Veteran asserted there was clear and unmistakable error (CUE) as to a rating decision wherein the RO denied entitlement to service connection for knee disabilities.  In an April 2005 statement, the Veteran asserted that he was entitled to a total disability rating based on individual unemployability (TDIU) as a result of the low back disability.  As these matter have not been adjudicated, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for right and left knee disabilities as well as entitlement to service connection for headaches and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied service connection for a cervical spine disability.

2.  The evidence received since the March 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.

3.  The Veteran has been shown to currently have a cervical spine disability that is related to his military service.  

4.  The evidence of record is in equipoise as to whether the Veteran's current low back disability is related to his military service.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2013).

2.  Since the March 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a cervical spine disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed cervical spine disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed low back disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the issues of entitlement to service connection for a cervical spine disability and a low back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection for cervical spine disability

Pertinent Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Claim to Reopen

The RO denied service connection for a cervical spine disability in a March 2005 rating decision because there was no evidence of a cervical injury or any cervical disease while on active duty and because the Veteran was not diagnosed with a cervical spine disability until 27 years after discharge.  Therefore, the RO found that the evidence did not show that a current cervical spine disability occurred in or was related to the Veteran's service.  

At the time of the prior final rating decision in March 2005, the record included the Veteran's available service treatment records and post-service records.  His service treatment records, to include his separation examination dated August 1975, were absent complaints of or treatment specifically for a cervical spine disability.  Post-service medical records dated September 2004 document treatment for chronic neck pain since June 1998.    

As the Veteran did not appeal the March 2005 decision and did not submit new and material evidence within one year thereof, it is final.  It is noted that the Veteran did submit a copy of a letter from Dr. J.W. in April 2005.  However, the letter, which was dated September 21, 2004, was already of record at the time of the March 2005 decision and was therefore duplicative.  The Veteran also submitted a letter from Dr. R.S. in April 2005.  This letter, which was dated February 17, 2004, was new but the first paragraph was duplicative of an earlier letter from Dr. R.S. dated January 26, 2004.  The January letter was of record at the time of the March 2005 decision.  In the second paragraph of the February 2004 letter, the physician stated "[a]fter reviewing military records it is my opinion [the Veteran] is unable to be gainfully employed and that he is permanently and totally disabled as a result of the injuries received in the military and the numerous back and neck surgeries."  As the physician referenced multiple disabilities in the first paragraph, including diabetes, and did not indicate which current disabilities are related to "injuries" in service, the evidence does not raise a reasonable possibility of substantiating the claim.   

As the March 2005 rating decision is final, new and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a cervical spine disability that is related to his military service.

In reviewing the evidence added to the claims folder since the March 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the March 2005 rating decision documents treatment for status post neck fusion as well as a relationship between the Veteran's cervical spine disability and his military service.  See a private treatment record from J.S., M.D., dated August 2011.  Additionally, the Veteran has presented credible testimony as to experiencing neck pain (and injury) since discharge from service and has also submitted statements from his sister, V.B., and his friend, M.M., which document his complaints of neck pain since discharge from service.

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current cervical spine disability that is related to the Veteran's military service.  This piece is crucial to establishing the element of nexus required for service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

The Board has reopened the Veteran's claim and must next address the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

The Veteran contends that his current cervical spine disability is related to his military service, in particular when he was dropped on his back while in service.

As to Hickson element (1), the medical evidence of record indicates treatment for a cervical spine disability manifested by chronic neck pain and minimal limitation of motion.  See a private treatment record from Dr. J.S. dated September 2009.  The medical evidence also notes treatment for status post neck fusion.  See a VA treatment record dated December 2011.  Based on this evidence, the Board finds that Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that his current cervical spine disability is related to an in-service incident when he fell off a stretcher.  The Board notes that his service treatment records confirm this incident, in particular that he fell from a stretcher in March 1975 and received treatment in July 1975.  Although his service treatment records do not indicate treatment for his neck specifically, the Board notes that the Veteran is competent to attest to experiencing such pain during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran is competent to report the circumstances of injuring his neck during service.  Furthermore, the Board finds that the Veteran's report of injuring his neck is credible.  Notably, the Veteran reported pain in "the clavicle area" during service in July 1975 and tenderness over his trapezius muscles was noted at that time.  He also submitted statements from his sister, V.B., and his friend, M.M. documenting his complaints of neck pain since discharge from service.  The Board therefore finds that Hickson element (2) is arguably met.  

Turning to Hickson element (3), nexus, the Board notes that the competent and probative evidence demonstrates that the Veteran's currently diagnosed cervical spine disability is related to his military service.  A competent and probative medical opinion is of record concerning the issue of medical nexus for the Veteran's cervical spine disability in the form of an August 2011 private treatment report from Dr. J.S.  

Specifically, Dr. J.S. reported that he examined the Veteran in September 2009 and January 2011.  He noted a review of the Veteran's claims folder.  He also noted the Veteran's in-service injury when he was dropped from the stretcher which injured his back as well as statements submitted by the Veteran's sister, V.B., and his friend, M.M., which documented the Veteran's continuous complaints of neck pain following discharge from service.  Dr. J.S. also reported that the Veteran was in a motor vehicle accident in 1981 and had cervical spine fusions between 1998 and 2004.  Despite the Veteran's report of the postservice motor vehicle accident and postservice cervical spine fusions, Dr. J.S. opined that it is at least as likely as not that the Veteran's in-service neck pain contributed to his current cervical spine disability.  Dr. J.S.'s rationale for his conclusion was based on physical examination of the Veteran as well as the reports of continuous neck pain noted by the Veteran as well as V.B. and M.M. which occurred prior to the 1981 motor vehicle accident. 

The opinion of Dr. J.S. was based upon thorough review of the record, examination of the Veteran, and analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Crucially, there is no competent medical evidence that suggests that the Veteran's current cervical spine disability is not related to his military service.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current cervical spine disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for a cervical spine disability.  The benefit sought on appeal is therefore granted.  

Service connection for a low back disability

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

As discussed above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

The Veteran contends that his current low back disability is related to his military service, in particular when he was dropped on his back while in service.

As to Hickson element (1), the medical evidence of record indicates diagnosis of a low back disability, in particular degenerative joint disease of the spine and status post lumbar spine surgery.  See a September 2011 Aid and Attendance report by P.R., M.D.; see also a private treatment record from J.S., M.D., dated September 2009.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, service treatment records dated January and December 1974 document the Veteran's complaints of low back pain.  Furthermore, the service treatment records reveal that he received treatment in July 1975 for the injury when he fell off a stretcher.  However, upon examination at separation from service in August 1975, the Veteran's back and musculoskeletal system were noted to be normal.  In any event, as the evidence documents in-service treatment for the fall from the stretcher, the Board finds that Hickson element (2) is met.  

Turning to Hickson element (3), nexus, the record contains conflicting medical opinions which address the issue of nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a private treatment report from Dr. J.S. dated August 2011.  Dr. J.S. reported that he examined the Veteran in September 2009 and January 2011.  He noted a review of the Veteran's claims folder.  He also noted the Veteran's in-service injury when he was dropped from the stretcher which injured his back as well as statements submitted by the Veteran's sister, V.B., and his friend, M.M., which documented the Veteran's continuous complaints of low back pain following discharge from service.  As indicated above, Dr. J.S. also reported that the Veteran was in a motor vehicle accident in 1981, and the Veteran underwent multiple lumbar spine fusions.  Despite the Veteran's postservice motor vehicle accident and lumbar spine fusions, Dr. J.S. thereafter opined that it is at least as likely as not that the Veteran's in-service low back pain contributed to his current low back disability.  Dr. J.S.'s rationale for his conclusion was based on physical examination of the Veteran as well as the reports of continuous low back pain noted by the Veteran as well as the statements from V.B. and M.M. 

In contrast to the opinion of Dr. J.S., the Veteran was afforded a VA examination in September 2005.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran's current low back disability is related to his in-service back injury.  The examiner's rationale for his conclusion was based on his finding that the Veteran's post-service surgical correction of the spine also injured his back and subsequently caused his lower back pain.  

The opinion of Dr. J.S. as well as the opinion of the VA examiner were based upon review of the record, examination of the Veteran, and included explanations for the opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current low back disability is related to his period of military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a low back disability, is granted.



ORDER

The claim for service connection for a cervical spine disability is reopened.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a low back disability is granted.  


REMAND

Service connection for an acquired psychiatric disorder

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, which he contends is due to his military service.  Specifically, he has reported that during military service in August 1975, he found out that a friend of his, A.L. who was also in the military died.  See statements from the Veteran dated April and August 2011.  He also reported that during service, he was poisoned by carbon monoxide in a communication tent while being carried to a military vehicle for transport to the hospital.  

The Board notes that historically, a service treatment record documents the Veteran's incident when he was poisoned by carbon monoxide in March 1975.  Further, the Veteran's report of medical history in conjunction with his August 1975 separation examination documents depression or excessive worry as well as nervous trouble.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.

A VA examination is warranted to address whether the Veteran has a psychiatric disorder that began in or is related to service.  The Veteran has also alternatively asserted that his acquired psychiatric disorder is secondary to his cervical spine and low back disabilities.  See a statement from the Veteran dated November 2012.  

Service connection for headaches

The Veteran contends that he has headaches that are related to his military service, or alternatively, his low back and cervical spine disabilities.  In this connection, his service treatment records document treatment for headaches in March 1975 when he was treated for carbon monoxide poisoning.  He was also treated for headaches in December 1974.  On remand, a VA examination should be scheduled.  

Service connection for right and left knee disabilities

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for right and left knee disabilities is inextricably intertwined with the assertion of CUE as to a rating decision wherein the RO denied entitlement to service connection for knee disabilities.  In other words, adjudication of the Veteran's CUE claim may impact his new and material evidence claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain any outstanding records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Provide the Veteran with notice as to how to substantiate his claims as secondary to service-connected disabilities in accordance with 38 C.F.R. § 3.310 and § 3.159.  

3. Obtain VA treatment records that are not already of record.  

4. Contact the Veteran and ask that he provide any additional information that is necessary in order to corroborate the stressor with regard to the death of his friend A.L. in August 1975.  

5. Determine if sufficient information was provided to seek corroboration of the stressor from the U.S. Army & Joint Services Records Research Center (JSRRC).  If so, that agency should be asked to attempt to corroborate the Veteran's alleged stressor.

6. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  For each acquired psychiatric disorder, including the currently diagnosed mood disorder (see VA treatment record September 26, 2011) ,  depressive disorder (see VA treatment record dated January 5, 2012), and recurrent major depressive disorder (see VA treatment record dated July 11, 2011), provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to the Veteran's period of military service, to include the incident in March 1975 when he was exposed to carbon monoxide, the fall off the stretcher in service, and/or his report of depression and nervous trouble on his August 1975 report of medical history. 

Furthermore, regarding the diagnosed PTSD (see VA treatment record dated January 5, 2012), an opinion should be provided as to whether it is at least as likely as not (i.e. 50 percent or greater probability) related to a verified stressor, such as carbon monoxide poisoning and falling off a stretcher in service.  [It is also noted that the Veteran has been requested to provide additional information concerning the death of a friend while in service such that the RO can seek verification of the stressor.]  

b)  Is it at least as likely as not that the Veteran's 
acquired psychiatric disorder is due to or caused by the service-connected low back or cervical spine disability.

c.  Is it at least as likely as not that the Veteran's 
acquired psychiatric disorder is aggravated by his 
low back or cervical spine disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back and/or cervical spine disability.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

7. The Veteran should be afforded an appropriate VA examination to determine the etiology of his headaches.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Is it at least as likely as not (i.e. 50 percent or greater probability) that headaches began in or are related to his military service, to include treatment for headaches in December 1974 and March 1975.

b) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's headaches disability is caused by his low back or cervical spine disability.  

c) Is it at least as likely as not that the Veteran's 
headaches disability is aggravated by the low back or cervical spine disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's 
opinion, are proximately due to the low back and/or cervical spine disability.  
      
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
   
8. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  [PLEASE NOTE THAT THE ISSUES OF WHETHER NEW AND MATERIAL EVIDENCE HAS BEEN RECEIVED TO REOPEN PREVIOUSLY DENIED CLAIMS OF ENTITLEMENT TO SERVICE CONNECTION FOR RIGHT AND LEFT KNEE DISABILITIES ARE INEXTRICABLY INTERTWINED WITH THE CUE MATTER THAT WAS REFERRED TO THE RO FOR ADJUDICATION].  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


